OPINION
DALLY, Commissioner.
This is an appeal from a judgment entered in a habeas corpus proceeding.
The appellant was indicted in five cases for robbery by assault. Bond was set at $20,000 each in two cases and at $50,000 each in three cases.
The trial judge, after hearing appellant’s petition for writ of habeas corpus, entered judgment reducing bond in the three cases from $50,000 to $20,000 each and remanded the appellant to custody. The appeal is from such order.
A transcription of the court reporter’s notes is not included in the record and the record does not show that the appellant has made an effort to furnish bail in the reduced amount, which it is necessary to do before he is entitled to relief on appeal. Ex Parte Silva, 486 S.W.2d 349 (Tex.Cr.App.1972); Ex Parte Stembridge, 472 S.W.2d 155 (Tex.Cr.App.1971) and Ex Parte Rae, 403 S.W.2d 416 (Tex.Cr.App.1966) and the cases there cited.
The judgment is affirmed.
Opinion approved by the Court.